





EXECUTION COPY








.








364-DAY REVOLVING CREDIT AGREEMENT


dated as of September 7, 2016,
among
SOUTH JERSEY INDUSTRIES, INC.,
as Borrower,


and
THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger and Sole Bookrunner












1









--------------------------------------------------------------------------------








TABLE OF CONTENTS
ARTICLE I


DEFINITIONS
1
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods
21
SECTION 1.03
Accounting Terms and Determinations
21
SECTION 1.04
Terminology
21
SECTION 1.05
Use of Defined Terms
22
 
 
 
ARTTICLE II
LOANS
23
SECTION 2.01
Loans
23
SECTION 2.02
[Reserved.]
23
SECTION 2.03
Procedure for Advances of Loans
23
SECTION 2.04
[Reserved.]
24
SECTION 2.05
Fees
24
SECTION 2.06
Reduction of Commitments
24
SECTION 2.07
Prepayment of Loans
25
SECTION 2.08
[Reserved.]
26
SECTION 2.09
Evidence of Debt; Notes
26
SECTION 2.10
Interest Rates
26
SECTION 2.11
Reserves on LIBOR Rate Loans
28
SECTION 2.12
Interest Rate Determination; Changed Circumstances
29
SECTION 2.13
Voluntary Conversion of Loans.
30
SECTION 2.14
Increased Costs
31
SECTION 2.15
Illegality
32
SECTION 2.16
Nature of Obligations of Lenders; Assumption by the Administrative Agent
32
SECTION 2.17
Taxes; Foreign Lenders
33
SECTION 2.18
Extension of Stated Termination Date
36
SECTION 2.19
[Reserved.]
38
SECTION 2.20
[Reserved.]
38
SECTION 2.21
Mitigation Obligations; Replacement of Lenders
38
SECTION 2.22
Defaulting Lenders
39
ARTICLE III
[RESERVED]
41
 
 
 
ARTICLE IV
CONDITIONS PRECEDENT


42
SECTION 4.01
Conditions Precedent to the Execution and Delivery of this Agreement.


42
SECTION 4.02
Additional Conditions Precedent.
44
SECTION 4.03
Reliance on Certificates.
45
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
46
SECTION 5.01
Representations and Warranties of the Borrower
46







i









--------------------------------------------------------------------------------







 
 
 
ARTICLE VI
COVENANTS OF THE COMPANY
52
SECTION 6.01
Affirmative Covenants
52
SECTION 6.02
Negative Covenants
54
SECTION 6.03
Reporting Requirements
56
SECTION 6.04
Financial Covenants
58
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
59
SECTION 7.01
Events of Default
59
SECTION 7.02
Upon an Event of Default
60
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc.
61
 
 
 
ARTICLE VIII
[Reserved]
62
 
 
 
ARTICLE IX
THE ADMINISTRATIVE AGENT
63
SECTION 9.01
Appointment and Authority
63
SECTION 9.02
Rights as a Lender.
63
SECTION 9.03
Exculpatory Provisions.
63
SECTION 9.04
Reliance by Administrative Agent
64
SECTION 9.05
Delegation of Duties
64
SECTION 9.06
Resignation of Administrative Agent.
65
SECTION 9.07
Non-Reliance on Administrative Agent and Other Lenders.
65
SECTION 9.08
No Other Duties, etc.
66
 
 
 
ARTICLE X
MISCELLANEOUS
67
SECTION 10.01
Amendments, Etc.
67
SECTION 10.02
Notices, Etc.
67
SECTION 10.03
No Waiver; Remedies
68
SECTION 10.04
Set‑off
68
SECTION 10.05
Indemnification
69
SECTION 10.06
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
70
SECTION 10.07
Costs, Expenses and Taxes.
71
SECTION 10.08
[Reserved.]
71
SECTION 10.09
Benefit of Agreement.
71
SECTION 10.10
Severability
75
SECTION 10.11
Governing Law
75
SECTION 10.12
Headings
75
SECTION 10.13
Submission to Jurisdiction; Waivers
75
SECTION 10.14
Acknowledgments
76
SECTION 10.15
WAIVERS OF JURY TRIAL.
76
SECTION 10.16
Confidentiality
76
SECTION 10.17
Execution in Counterparts
77
SECTION 10.18
11.19 USA PATRIOT Act Notice.
77







ii









--------------------------------------------------------------------------------







 
 
 
 
EXHIBITS
 
EXHIBIT A
Form of Note
 
EXHIBIT B
Form of Notice of Borrowing
 
EXHIBIT C
Form of Notice of Conversion/Continuation
 
EXHIBIT D
Form of Opinion of Counsel to the Borrower
 
EXHIBIT E
Form of Assignment and Assumption
 
EXHIBIT F
Form of Compliance Certificate
 
EXHIBIT G
Form of Funding Indemnity Letter
 
EXHIBIT H
Form of Extension Letter
 
EXHIBIT I
Form of Notice of Account Designation
 
 
 
 
 
SCHEDULES
 
SCHEDULE I
Lenders, Applicable Lending Offices, Commitments and Commitment Percentages
 
SCHEDULE II
Ownership
 
 
 
 















iii









--------------------------------------------------------------------------------








364-DAY REVOLVING CREDIT AGREEMENT


This 364-DAY REVOLVING CREDIT AGREEMENT (as it may be amended, restated,
supplemented or otherwise modified in accordance with the terms hereof at any
time and from time to time, this “Agreement”) dated as of September 7, 2016,
among SOUTH JERSEY INDUSTRIES, INC., a New Jersey corporation (the “Borrower”),
the several banks and other financial institutions from time to time parties to
this Agreement as lenders (each a “Lender” and collectively, the “Lenders”), and
MORGAN STANLEY SENIOR FUNDING, INC., a Delaware corporation (“Morgan Stanley”),
as administrative agent for the Lenders hereunder (in such capacity, together
with its branches and Affiliates, and successors and permitted assigns in such
capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has requested that the Lenders make revolving credit loans
to the Borrower in an aggregate principal amount up to $50,000,000 at any one
time outstanding and available on a 364-day basis, for general corporate
purposes including, without limitation, for working capital of the Borrower, its
Subsidiaries or its Affiliates; and
WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.
“Agreement” means this 364-Day Revolving Loan Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified in accordance with the
terms hereof at any time and from time to time.
“Anniversary Date” has the meaning assigned to that term in Section 2.18(a).


LEGAL02/32231544v12
1









--------------------------------------------------------------------------------







“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).
“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Assumption pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.
“Applicable Margin” means, for the applicable interest rate on Loans made to the
Borrower and the Facility Fees payable by the Borrower pursuant to Section
2.05(a), the rate per annum as set forth in the “pricing grid” below, determined
by reference to the Debt Ratings:
Pricing Grid
Tier
Debt Ratings 
Facility Fee
Applicable Base Rate Margin
Applicable LIBOR Margin
I
At least A/A2
0.050%
0.000%
0.700%
II
Less than A/A2; At least A-/A3
0.075%
0.000%
0.800%
III
Less than A-/A3; At least BBB+/Baa1
0.100%
0.000%
0.900%
IV
Less than BBB+/Baa1; At least BBB/Baa2
0.150%
0.100%
1.100%
V
Less than BBB/Baa2
0.200%
0.325%
1.325%



The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the Borrower’s Debt Ratings. The Borrower shall notify
the Administrative Agent in writing promptly after becoming aware of any change
in its Debt Ratings.
“Applicable Rate” means:
(a)    in the case of each Base Rate Loan, a rate per annum equal at all times
to the sum of the Base Rate plus the Applicable Base Rate Margin in effect from
time to time; and
(b)    in the case of each LIBOR Rate Loan comprising part of the same Loan, a
rate per annum during each Interest Period equal at all times to the sum of the
LIBOR Rate for such Interest Period plus the Applicable LIBOR Margin in effect
from time to time during such Interest Period.


2
  


        

--------------------------------------------------------------------------------







“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Morgan Stanley Senior Funding, Inc. in its capacity as sole
lead arranger and sole bookrunner, and its successors and assigns.
“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 10.09 in the form attached hereto as Exhibit E.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as published in The Wall Street Journal as the “prime
rate,” and (c) the LIBOR Rate plus 1.00%; and if the Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. If The
Wall Street Journal ceases to publish the “prime rate,” and if such “prime
rates” are no longer generally published or are limited, regulated or
administered by a governmental or quasi-governmental body, then the
Administrative Agent shall select a comparable interest rate index. Any change
in the prime rate shall take effect at the opening of business on the day such
change is published.
“Base Rate Loan” means all Loans, or portions thereof, bearing interest based on
the Base Rate.
“Bonds” means any tax-exempt bonds issued in connection with various projects of
the Borrower or its Subsidiaries, certain obligations of which are supported by
letters of credit issued under each of the JPMorgan Reimbursement Agreements,
and includes, without limitation, the 2001A Bonds, the 2001B Bonds and the 2006A
Bonds.
“Borrower” has the meaning assigned to that term in the preamble hereto.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to the
LIBOR Rate, any day that is a Business Day described in clause (a) and that is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.


3
  


        

--------------------------------------------------------------------------------







“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.
“Change in Control” means the occurrence of either of the following: (a) any
entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
which theretofore was beneficial owner (as defined in Rule 13d‑3 under the
Exchange Act) of less than 20% of the Borrower’s then outstanding common stock
either (i) acquires shares of common stock of the Borrower in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 20% or more of the outstanding common stock of
the Borrower, or (ii) acquires, by proxy or otherwise, the right to vote for the
election of directors, for any merger, combination or consolidation of the
Borrower or any of its direct or indirect Subsidiaries, or, for any other matter
or question, more than 20% of the then outstanding voting securities of the
Borrower; or (b) 20% or more of the directors of the board of directors of the
Borrower fail to consist of Continuing Directors.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Closing Date” means September 7, 2016.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Commitment” means (a) with respect to the Lenders, the aggregate amount of the
Commitments of the Lenders as set forth on Schedule I, and (b) with respect to a
Lender, the amount of the Commitment of such Lender as set forth on Schedule I.
“Commitment Percentage” means, with respect to each Lender, the percentage
listed under the heading “Commitment Percentage” on Schedule I hereto, as such
amounts may be otherwise reduced in accordance with Section 2.06 or otherwise
modified in accordance with Section 10.09 .


4
  


        

--------------------------------------------------------------------------------







“Commitments” means the total of the Lenders’ Commitments.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consenting Lender” has the meaning assigned to that term in Section 2.18(d).
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.
“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b) the
sum of the Capital Stock (excluding treasury stock and capital stock subscribed
for and unissued) and surplus (including earned surplus, capital surplus,
translation adjustment and the balance of the current profit and loss account
not transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(f), after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
“Convert,” “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.13.
“Credit Party” means the Administrative Agent or any other Lender.
“Current Stated Termination Date” has the meaning assigned to that term
inSection2.18(c).
“Debt Ratings” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:


(a)The senior unsecured non-credit enhanced debt ratings of the Borrower by each
Rating Agency, subject to subsection (A) below.


5
  


        

--------------------------------------------------------------------------------







(b)If one, but not both, of the Rating Agencies has a senior unsecured
non-credit enhanced debt rating of the Borrower, then the senior unsecured
non-credit enhanced debt rating of the Borrower by either Moody’s or S&P, as
applicable.
(c)If neither Rating Agency has a senior unsecured non-credit enhanced debt
rating of the Borrower, then both the issuer rating assigned to the Borrower by
Moody’s and the issuer credit rating assigned to the Borrower by S&P, subject to
subsection (A) below.
(d)If none of (a), (b), or (c) above are available, then either the issuer
rating assigned to the Borrower by Moody’s or the issuer credit rating assigned
to the Borrower by S&P, as applicable.
(e)If none of the above are available, then the Debt Rating (as defined in the
SJG Credit Agreement) of South Jersey Gas, subject to subsection (B) below.
For purposes of the foregoing: (A) if the Debt Ratings of the Borrower
established or deemed to have been established by the two Rating Agencies shall
fall within different “Tiers” on the chart set forth in the definition of
Applicable Margin, then (i) in any case where the ratings differential is one
tier, the higher rating will apply and (ii) in any case where the ratings
differential is two tiers or more, the tier one below the higher of the two will
apply; and (B) if the Debt Rating is based upon the Debt Rating (as defined in
the SJG Credit Agreement) of South Jersey Gas pursuant to (e) above, the
applicable Tier shall be one Tier below such Debt Rating.


Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to the
Debt Ratings of the Borrower most recently in effect prior to such change or
cessation.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.


“Default Rate” means a per annum rate equal to 2% greater than the Applicable
Rate.


“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in


6
  


        

--------------------------------------------------------------------------------







writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Disclosure Documents” means the Borrower’s Annual Report on Form 10‑K for the
year ended December 31, 2015, the Borrower’s Quarterly Reports on Form 10-Q for
the quarters ended March 31, 2016 and June 30, 2016 and any Current Report on
Form 8‑K delivered to the Lenders at least three (3) Business Days prior to the
Closing Date.


“Dollar” or “$” means dollars in lawful currency of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country


7
  


        

--------------------------------------------------------------------------------







which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Election Date” shall have the meaning set forth in Section 2.18(b).
“Electronic Means” shall have the meaning set forth in Section 6.03.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower or, in
the case of a Pension Plan or a Multiemployer Plan, maintained or contributed to
by the Borrower or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with a Governmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.


8
  


        

--------------------------------------------------------------------------------







“Environmental Notices” means notice from any Governmental Authority of possible
or alleged noncompliance with or liability under any Environmental Requirement,
including without limitation any complaints, citations, demands or requests from
any Governmental Authority for correction of any violation of any Environmental
Requirement or any investigations concerning any violation of any Environmental
Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.
“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Section
2.11.
“Event of Default” has the meaning assigned to that term in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under Section
2.21(b)) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 2.17 amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes


9
  


        

--------------------------------------------------------------------------------







attributable to such Recipient’s failure to comply with Section 2.17(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Extension” has the meaning assigned to that term in Section 2.18(a).


“Extension Condition” has the meaning assigned to that term in Section 2.18(a).


“Extension Letter” has the meaning assigned to that term in Section 2.18(a).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting
Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Morgan Stanley on such day on such transactions as
determined by the Administrative Agent.
“Final Fee Payment Date” means the date all Commitments have been terminated and
all Loans have been paid in full.
“Foreign Lender” or “Foreign Recipient” means any Lender or Recipient that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each state thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit G.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the


10
  


        

--------------------------------------------------------------------------------







accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
the Borrower or the Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other governmental approval, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) reimbursement obligations (contingent or otherwise)


11
  


        

--------------------------------------------------------------------------------







in respect of outstanding letters of credit, (h) indebtedness of the type
referred to in clauses (a) through (f) above secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any lien or encumbrance on, or security interest in, property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, and (i) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (g) above. For the avoidance of doubt and notwithstanding anything to
the contrary set forth above, Permitted Commodity Hedging Obligations and
Capital Stock, including Capital Stock having a preferred interest, shall not
constitute Indebtedness for purposes of this Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to that term in Section 10.05.
“Information” has the meaning assigned to that term in Section 10.16.
“Informational Materials” has the meaning assigned to that term in Section 6.03.
“Interest Period” has the meaning assigned to that term in Section 2.10(b).
“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors and assigns.
“JPMorgan Reimbursement Agreements” means, individually and collectively, as
appropriate, (i) that certain Reimbursement Agreement, dated March 15, 2012,
among the Borrower, the banks party thereto, and JPMorgan as issuing bank and
administrative agent, relating to the 2001A Bonds, (ii) that certain
Reimbursement Agreement, dated March 15, 2012, among the Borrower, the banks
party thereto, and JPMorgan as issuing bank and administrative agent, relating
to the 2001B Bonds and (iii) that certain Reimbursement Agreement, dated March
15, 2012, among the Borrower, the banks party thereto, and JPMorgan as issuing
bank and administrative agent, relating to the 2006A Bonds, as such agreements
may be amended from time to time.
“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns.
“Lending Office” means, as to each Lender, its office located at its address set
forth on Schedule I hereof (or identified on Schedule I hereof as its “Domestic
Lending Office”) or such other office as such Lender may hereafter designate as
its Lending Office by notice to the Borrower, and as to any assignee, the office
of the assignee designated as such in its Assignment and Assumption or such
other office as the assignee may designate as its Lending Office.
“LIBOR Rate” means:


12
  


        

--------------------------------------------------------------------------------







(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;


provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
LIBOR Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.
“LIBOR Rate Loan” means all Loans, or portions thereof, bearing interest based
on the LIBOR Rate (other than a Base Rate Loan for which interest is determined
by reference to LIBOR).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
“Loan” has the meaning assigned to that term in Section 2.01.
“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing the Loan, and any other document or
instrument delivered from time to time in connection with this Agreement or the
Notes, as such documents and instruments may be amended or supplemented from
time to time in accordance with the terms of this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries on a consolidated
basis, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Loan Documents to which the
Borrower is a party or (c) the validity or enforceability against the Borrower
of this Agreement, any of the other Loan Documents to which the Borrower is a
party, or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder.
“MNPI” has the meaning assigned to that term in Section 6.03.


13
  


        

--------------------------------------------------------------------------------







“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Morgan Stanley” has the meaning assigned to that term in the preamble hereto.
“Multiemployer Plan” means a “Multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding five (5) years.
“Note” means a promissory note of the Borrower in favor of a Lender evidencing
the Loans made by such Lender and substantially in the form of Exhibit A, as
each such Note may be amended, modified, supplemented or replaced from time to
time in accordance with the terms of this Agreement. “Notes” means,
collectively, each Note issued hereunder.
“Notice of Account Designation” has the meaning assigned to that term in Section
2.03(d)(i).
“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i)(A).
“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.13.
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) all payment and
other obligations owing by the Borrower to any Lender or the Administrative
Agent under any other agreement to which a Lender is a party (or any Affiliate
of a Lender) which is related to and permitted under this Agreement or any of
the other Loan Documents, and (c) all other fees and commissions (including
attorney’s fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Borrower or any
Subsidiary to the Lenders, or the Administrative Agent, in each case under or in
respect of this Agreement, any Note, or any of the other Loan Documents of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note, and whether or not for the payment of money under
or in respect of this Agreement, any Note, or any of the other Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loan or any Loan
Document).


14
  


        

--------------------------------------------------------------------------------







“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).
“Participant” has the meaning assigned to that term in Section 10.09(d).
“Participant Register” has the meaning assigned to that term in Section
10.09(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56) (signed
into law October 26, 2001).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliates.
“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower or any Subsidiary is exposed to in the conduct of its business so long
as (a) the management of the Borrower has determined that entering into such
agreements or arrangements are bona fide hedging activities which comply with
the Borrower’s risk management policies and (b) such agreements or arrangements
are not entered into for speculative purposes and are not of a speculative
nature.
“Permitted Indebtedness” means any of the following:
(a)Indebtedness of the Borrower under (i) the Wells Fargo Revolving Credit
Facility, and (ii) each of the JPMorgan Reimbursement Agreements relating to the
Bonds;
(b)Indebtedness under that certain Credit Agreement, dated as of October 28,
2015, by and among the Borrower and Bank of America, N.A., as administrative
agent and lender;
(c)Indebtedness under this Agreement;
(d)Indebtedness (other than the type described in clause (e) below) of the
Borrower and its Subsidiaries (other than South Jersey Gas) so long as before
and immediately after the incurrence of such Indebtedness, the Borrower is in
compliance with Section 6.04;
(e)Indebtedness of the Borrower under Hedging Obligations covering a notional
amount not to exceed the face amount of outstanding Indebtedness;


15
  


        

--------------------------------------------------------------------------------







(f)Indebtedness of South Jersey Gas, under (i) that certain Four-Year Revolving
Credit Agreement, dated as of May 5, 2011, among South Jersey Gas, the lenders
party thereto, and Wells Fargo Bank, National Association, as administrative
agent on behalf of said lenders (as may be amended from time to time, the “SJG
Credit Agreement”), (ii) that certain Reimbursement Agreement, dated as of
August 28, 2008, as may be amended from time to time, between South Jersey Gas
and JPMorgan, (iii) that certain Term Loan Credit Agreement, dated as of June 5,
2014, as may be amended from time to time, among South Jersey Gas, the lenders
party thereto, and PNC Bank, National Association, as administrative agent on
behalf of said lenders, and (iv) indebtedness under South Jersey Gas’s
$200,000,000 commercial paper program;
(g)Indebtedness of South Jersey Gas under the First Mortgage Notes (as defined
in the SJG Credit Agreement) existing as of the Closing Date, and subsequent
First Mortgage Notes, so long as before and immediately after the incurrence of
such Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the
SJG Credit Agreement;
(h)Indebtedness (other than the type described in clause (h) below) of South
Jersey Gas, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;
(i)Indebtedness of South Jersey Gas under Hedging Obligations covering a
notional amount not to exceed the face amount of such outstanding Indebtedness;
and
(j)Permitted Commodity Hedging Obligations.
“Permitted Investments” means, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit or money
market deposit maturing no more than one hundred twenty (120) days from the date
of creation thereof issued by commercial banks incorporated under the laws of
the United States, each having combined capital, surplus and undivided profits
of not less than $500,000,000 and having a rating in the “A” category or better
by a nationally recognized rating agency; provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such deposit and $10,000,000 for any one such bank, or (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder.
“Permitted Liens” means, with respect to any Person, any of the following:
(a)Liens for taxes, assessments or governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP are maintained on such Person’s books;


16
  


        

--------------------------------------------------------------------------------







(b)Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;
(c)Deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds, and other obligations of like nature arising in the ordinary course of
such Person’s business, including, without limitation, deposits and pledges of
funds securing Permitted Commodity Hedging Obligations;
(d)Liens imposed by law, such as mechanics’, workers’, materialmen’s, carriers’
or other like liens arising in the ordinary course of such Person’s business
which secure the payment of obligations which are not past due or which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;
(e)Rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;
(f)Liens securing Permitted Indebtedness of the type described in clauses (d)
and (e) of the definition of “Permitted Indebtedness,” not in excess of
$25,000,000 in the aggregate;
(g)Liens securing Permitted Indebtedness of the type described in clause (g) of
the definition of “Permitted Indebtedness”;
(h)Liens securing Permitted Indebtedness of the type described in clause (h) of
the definition of “Permitted Indebtedness,” not in excess of $20,000,000 in the
aggregate; and
(i)Purchase money security interests for the purchase of equipment to be used in
such Person’s business, encumbering only the equipment so purchased, and the
proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.
“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Private Lenders” means any Lenders that are not Public Lenders.
“Public Lenders” has the meaning assigned to that term in Section 6.03.
“Rating Agency” means S&P and/or Moody’s.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder.
“Register” has the meaning assigned to that term in Section 10.09(c).


17
  


        

--------------------------------------------------------------------------------







“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy including but
not limited to all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III;  provided, however,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall be deemed to be a
“Regulatory Change,” regardless of the date enacted, adopted or issued.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means Lenders whose aggregate Commitment Percentages total
more than 50%; provided that the Commitment held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority with jurisdiction over the Borrower or its Subsidiaries.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:
(a)    such Person’s and its other Subsidiaries’ investments in and advances to
the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;
(b)    such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter;


18
  


        

--------------------------------------------------------------------------------







(c)    such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter; or
(d)    with respect to the Borrower, such Subsidiaries shall include, without
limitation, South Jersey Gas.
“SJG Credit Agreement” shall have the meaning set forth in the definition of
Permitted Indebtedness.
“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation.
“Stated Termination Date” means September 6, 2017, or such later date to which
the Stated Termination Date may be extended pursuant to Section 2.18.
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earliest of (a) the Stated Termination Date, (b)
the date of termination by the Borrower of the Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Commitments pursuant to
Section 7.02(a).
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a


19
  


        

--------------------------------------------------------------------------------







“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430 of the Code or Section 303 of ERISA, or (g) the partial or complete
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan if
withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
“2001A Bonds” means the Thermal Energy Facilities Revenue Bonds (Marina Energy,
LLC - 2001 Project), Series A in the aggregate principal amount of $20,000,000,
issued pursuant to an Indenture dated as of September 1, 2001, as such Indenture
has been amended or supplemented from time to time.
“2001B Bonds” means the Thermal Energy Facilities Federally Taxable Revenue
Bonds (Marina Energy, LLC - 2001 Project), Series B in the aggregate principal
amount of $25,000,000, issued pursuant to an Indenture dated as of September 1,
2001, as such Indenture has been amended or supplemented from time to time.
“2006A Bonds” means the Thermal Energy Facilities Revenue Bonds (Marina Energy
LLC Project), Series 2006A in the aggregate principal amount of $16,400,000,
issued pursuant to an Indenture dated as of March 1, 2006, as such Indenture has
been amended or supplemented from time to time.
“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.
“United States” means the United States of America.
“Wells Fargo Revolving Credit Facility” means that certain Four-Year Revolving
Credit Agreement, dated as of April 29, 2011, among the Borrower, the lenders
referred to therein and Wells Fargo Bank, National Association, as
administrative agent, as amended by that certain First Amendment to Credit
Agreement dated as of February 11, 2013, and that certain Second Amendment to
Credit Agreement dated as of September 27, 2013.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


20
  


        

--------------------------------------------------------------------------------







SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding” and the word “through” means “to and including.”
SECTION 1.03 Accounting Terms and Determinations. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 6.03, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
(b)    Any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
(c)    Unless otherwise expressly provided herein, (i) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(ii) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.
SECTION 1.04 Terminology.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined; (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (c) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (e) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns; (f) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (g) all references herein to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, this Agreement; (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer


21
  


        

--------------------------------------------------------------------------------







to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights; (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form; and (j) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.
SECTION 1.05 Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.
[End of Article I]


22
  


        

--------------------------------------------------------------------------------









ARTICLE II
LOANS


SECTION 2.01 Loans.
(a)    Subject to the terms and conditions of this Agreement, and in reliance
upon the representations and warranties set forth herein, each Lender severally
agrees to make in Dollars its Commitment Percentage of Loans to the Borrower
from time to time from the Closing Date to, but not including, the Termination
Date, as requested by the Borrower in accordance with the terms of Sections
2.03(a)(i); provided, that (i) the aggregate principal amount of all outstanding
Loans (after giving effect to any amount requested and the application of the
proceeds thereof) shall not exceed the aggregate Commitments of the Lenders; and
(ii) the principal amount of outstanding Loans from any Lender to the Borrower
shall not at any time exceed such Lender’s Commitment. Each Loan by a Lender
shall be in a principal amount equal to such Lender’s Commitment Percentage
multiplied by the aggregate principal amount of Loans being made on such
occasion.
(b) Subject to the terms and conditions hereof, the Borrower may borrow, repay
and reborrow Loans prior to the Termination Date.
(c) Revolving Loans shall be disbursed in accordance with Section 2.03(d)(i).
SECTION 2.02 [Reserved.]
SECTION 2.03 Procedure for Advances of Loans.
(a) Requests for Borrowing.
(i) Base Rate Loans. By no later than 11:00 a.m. (New York, New York time) on
the Business Day of the Borrower’s request for a borrowing of a Base Rate Loan,
the Borrower shall submit to the Administrative Agent a written notice in the
form attached hereto as Exhibit B (a “Notice of Borrowing”) and otherwise
complying in all respects with Section 4.02 hereof, which such Notice of
Borrowing shall set forth (I) the amount requested and (II) the desire to have
such Loans accrue interest at the Base Rate. A Notice of Borrowing received
after 11:00 a.m. (New York, New York time) shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.
(ii) LIBOR Rate Loans. By no later than 11:00 a.m. (New York New York time) on
the third Business Day prior to the date of the Borrower’s request for a
borrowing, the Borrower shall submit a Notice of Borrowing of a LIBOR Rate Loan
to the Administrative Agent, which such Notice of Borrowing shall otherwise
comply in all respects with Section 4.02 hereof and shall set forth (I) the
amount requested, (II) the desire to have such Loans accrue interest at the
LIBOR Rate and (III) the Interest Period applicable thereto. A Notice of
Borrowing received after 11:00 a.m. (New York, New York time) shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.


23
  


        

--------------------------------------------------------------------------------







(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to comprise LIBOR Rate Loans, the Borrower shall indemnify the applicable Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure of the Borrower to fulfill on or before the date specified in such
Notice of Borrowing for such Loans, the applicable conditions set forth in
Article IV, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender as part of such
Borrowing.
(c) Each Loan shall be in an aggregate principal amount of $5,000,000 or any
multiple of $1,000,000 in excess thereof (except that any such Loan may be in
the aggregate amount of the unborrowed Commitments on such date).
(d) Disbursement of Loans. Not later than 2:00 p.m. (New York, New York time) on
the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
as applicable, such Lender’s Commitment Percentage multiplied by the Loans to be
made on such borrowing date. Subject to Section 3.05, the Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section 2.03(d)(i) in immediately available
funds by crediting or wiring such proceeds to the deposit account of the
Borrower identified in the most recent notice substantially in the form of
Exhibit I hereto (a “Notice of Account Designation”) delivered by the Borrower
to the Administrative Agent or such other account as may be designated in
writing by the Borrower to the Administrative Agent from time to time. Subject
to Section 2.16, the Administrative Agent shall not be obligated to disburse
that portion of the proceeds of any Loan equal to the amount by which any Lender
has not made available to the Administrative Agent its applicable Commitment
Percentage of such Loan.
SECTION 2.04 [Reserved.]
SECTION 2.05 Fees.
(a) The Borrower hereby agrees to pay to the Administrative Agent, for the
ratable account of each Lender, a facility fee (the “Facility Fee”) equal to
such Lender’s Commitment multiplied by a rate per annum equal to the “Facility
Fee” under the definition of Applicable Margin from the date hereof to the Final
Fee Payment Date, payable quarterly in arrears on the last day of each March,
June, September and December, commencing September 30, 2016, and on the Final
Fee Payment Date.
(b)        
SECTION 2.06 Reduction of Commitments.
(a) Voluntary. Subject to Section 2.07(b)(i) and (ii), upon at least three
Business Days’ notice, the Borrower shall have the right to permanently
terminate or reduce the aggregate unused amount of the Commitments at any time
or from time to time; provided, that (A) each partial


24
  


        

--------------------------------------------------------------------------------







reduction shall be in an aggregate amount at least equal to $10,000,000 and in
integral multiples of $1,000,000 in excess thereof, and (B) no reduction shall
be made which would reduce the Commitment to an amount less than the sum of the
then outstanding Loans. Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Commitment Percentage. Any reduction
in (or termination of) the Commitments shall be permanent and may not be
reinstated.
(b)    Mandatory. On the Termination Date, the Commitments shall automatically
and permanently be reduced to zero.
SECTION 2.07    Prepayment of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty upon
one Business Days’ prior written notice to the Administrative Agent; provided,
that (i) LIBOR Rate Loans may only be prepaid on three Business Days’ prior
written notice to the Administrative Agent and any prepayment of LIBOR Rate
Loans will be subject to Section 2.12(e), each such partial prepayment of Loans
shall be in the minimum principal amount of $5,000,000 with integral multiples
of $1,000,000 thereafter. Amounts prepaid hereunder shall be applied first to
Base Rate Loans until paid in full and second to LIBOR Rate Loans, in direct
order of Interest Period maturities until paid in full, pro rata among all
Lenders holding same.
(b)    Mandatory Prepayments.
(i)    If at any time the aggregate outstanding amount of the Loans exceed the
Commitments, the Borrower shall immediately make a principal payment to the
Administrative Agent for the ratable accounts of the Lenders in an amount
necessary together with (A) accrued interest to the date of such prepayment on
the principal amount repaid or prepaid and (B) in the case of prepayments of
LIBOR Rate Loans, any amount payable to the Lenders pursuant to Section 2.12(e),
so that the Loans do not exceed the Commitments. Any payments made under this
Section 2.07(b)(i) shall be applied first to Base Rate Loans until paid in full
and second to LIBOR Rate Loans in direct order of Interest Period maturities
until paid in full, pro rata among all Lenders holding same.
(ii)    On each date on which the Commitment is decreased pursuant to Section
2.06, the Borrower shall pay or prepay to the Administrative Agent for the
ratable accounts of the Lenders such principal amount of the outstanding Loans
as shall be necessary, together with (A) accrued interest to the date of such
prepayment on the principal amount repaid or prepaid and (B) in the case of
prepayments of LIBOR Rate Loans, any amount payable to the Lenders pursuant to
Section 2.12(e), so that the aggregate amount of the Lenders’ Loans does not
exceed the Commitments. Any payments made under this Section 2.07(b)(ii) shall
be applied first to Base Rate Loans until paid in full and second to LIBOR Rate
Loans in direct order of Interest Period maturities until paid in full, pro rata
among all Lenders holding same.
(iii)    On the Termination Date, the Borrower shall pay to the Administrative
Agent for the ratable accounts of the Lenders, the principal amount of all Loans
then outstanding, together


25
  


        

--------------------------------------------------------------------------------







with (A) accrued interest to the date of such payment on the principal amount
repaid and (B) in the case of prepayments of LIBOR Rate Loans, any amount
payable to the Lenders pursuant to Section 2.12(e).
SECTION 2.08    [Reserved.]
SECTION 2.09    Evidence of Debt; Notes.
(a)    Evidence of Debt. The date, amount, type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender and by the Administrative Agent on its books; provided,
that the failure of such Lender or the Administrative Agent to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under any Note with
respect of the Loans to be evidenced by such Note, and each such recordation or
endorsement shall be conclusive and binding, absent manifest error. In any legal
action or proceeding in respect of this Agreement, the entries made in such
account or accounts shall, in the absence of manifest error, be conclusive
evidence of the existence and amounts of the Obligations of the Borrower therein
recorded. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(b)    Notes. The Loans made by the Lenders to the Borrower shall be evidenced,
upon request by any Lender, by Notes in a principal amount equal to the amount
of such Lender’s Commitment.
SECTION 2.10    Interest Rates.
(a)    Interest Rates. Subject to the provisions of this Section, at the
election of the Borrower, Loans shall bear interest at (i) the Base Rate plus
the Applicable Base Rate Margin or (ii) the LIBOR Rate plus the Applicable LIBOR
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 2.12(e) of this Agreement). The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Conversion/Continuation is given pursuant to Section 2.13. Any Loan or
any portion thereof as to which the Borrower has not duly specified an interest
rate as provided herein shall be deemed a Base Rate Loan.
(b)    Interest Periods. As used herein, “Interest Period” means, in connection
with each LIBOR Rate Loan, the period commencing on the date of such LIBOR Rate
Loan or the date of the Conversion of any LIBOR Rate Loan into such a LIBOR Rate
Loan and ending on the last day of the period selected by the Borrower pursuant
to the provisions below and, thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period (or such other day as
may be selected by the Borrower in accordance with the provisions hereof) and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The


26
  


        

--------------------------------------------------------------------------------







duration of each such Interest Period shall be one (1), two (2), three (3), six
(6) or (subject to availability) twelve (12) months, in each case as the
Borrower may select by notice to the Administrative Agent pursuant a Notice of
Conversion/Continuation and the provisions of Section 2.03(a)(ii); provided,
however, that:
(i)the Borrower may not select any Interest Period with respect to any Loan that
ends after the Termination Date, and in no event shall an Interest Period of any
Loan extend beyond the Termination Date;
(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
(iii)    any Interest Period for a LIBOR Rate Loan which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and
(iv)    no more than eight (8) Interest Periods may be in effect at any time.
(c)    Default Rate. Subject to Section 7.02, immediately upon the occurrence
and during the continuance of an Event of Default, (i) the Borrower shall no
longer have the option to request or convert LIBOR Rate Loans, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable LIBOR Margin) then
applicable to such LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Base Rate Margin) then applicable to Base Rate Loans,
and (iii) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Base Rate Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
(d)    Interest Payment and Computation. (i) Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2016 and on the Termination Date; and (ii)
interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3)-month interval during such
Interest Period and on the Termination Date. All computations of interest for
Base Rate Loans when the Base Rate is determined by the prime rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).


27
  


        

--------------------------------------------------------------------------------







(e)    Payments. Each payment by the Borrower on account of the principal of or
interest on the Loans or of any fee, commission or other amounts payable to the
Lenders under this Agreement (or any of them) shall be made not later than 3:00
p.m. (New York, New York time) on the date specified for payment under this
Agreement to the Administrative Agent at the office of the Administrative Agent
as set forth in Section 10.02 for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after such
time but before 4:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 7.01, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 3:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
the amounts then due and payable to such Lenders (except as specified below),
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent of the Administrative Agent’s fees or expenses shall
be made for the account of the Administrative Agent and any amount payable to
any Lender under Sections 2.12(e), 2.14, 2.17, 10.05 or 10.07 shall be paid to
the Administrative Agent for the account of the applicable Lender. If any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.
(f)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
amount of all amounts deemed interest hereunder or under any of the Notes
charged or collected pursuant to the terms of this Agreement or pursuant to any
of the Notes exceed the highest rate permissible under any Applicable Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or shall apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.
SECTION 2.11    Reserves on LIBOR Rate Loans.
The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional interest on the unpaid principal amount of each LIBOR
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial


28
  


        

--------------------------------------------------------------------------------







regulatory authority imposed in respect of the funding of each LIBOR Rate Loan,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such LIBOR Rate Loan by such Lender (as determined by such Lender
in good faith, which determination shall be conclusive absent manifest error),
which in each case shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least ten
(10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
ten (10) days prior to the relevant interest payment date required by Section
2.10(d), such additional interest shall be due and payable ten (10) days from
receipt of such notice.
SECTION 2.12    Interest Rate Determination; Changed Circumstances.
(a)    Interest Rate Determination. The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.10.
(b)    Automatic Conversion. If the Borrower shall fail to (i) select the
duration of any Interest Period for any LIBOR Rate Loans in accordance with the
provisions of Section 2.10(b), (ii) provide a Notice of Conversion/Continuation
with respect to any LIBOR Rate Loans on or prior to 11:00 a.m., New York, New
York time, on the third Business Day prior to the last day of the Interest
Period applicable thereto, in the case of a Conversion to or in respect of LIBOR
Rate Loans or (iii) satisfy the conditions set forth in Section 2.13 with
respect to a Conversion, the Administrative Agent will forthwith so notify the
Borrower and the Lenders and such LIBOR Rate Loans will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Loans.
(c)    Circumstances Affecting LIBOR Rate Availability. If, with respect to any
LIBOR Rate Loans (or a Conversion to or continuation thereof), (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding, absent manifest error) that Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Required Lenders notify the
Administrative Agent or the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) and notify the Administrative Agent that the
LIBOR Rate for any Interest Period for such LIBOR Rate Loans will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective LIBOR Rate Loans for such Interest Period, then the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon:
(i)    each LIBOR Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan, and
(ii)    the obligation of the Lenders to make, or to Convert Base Rate Loans
into, LIBOR Rate Loans shall be suspended until the Administrative Agent (based
on notice from the


29
  


        

--------------------------------------------------------------------------------







Required Lenders) shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(d)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency (including
any Change in Law), shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Offices) to honor its obligations hereunder
to make or maintain any LIBOR Rate Loan, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and the
right of the Borrower to convert any Loan or continue any Loan as a LIBOR Rate
Loan shall be suspended and thereafter the Borrower may select only Base Rate
Loans and (ii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto, the applicable Loan shall immediately be converted to a Base Rate Loan
for the remainder of such Interest Period.
(e)    Indemnity. The Borrower hereby indemnifies each of the Lenders against
any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (i) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (ii) due to any failure of the Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation for a LIBOR Rate Loan or (iii) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s reasonable discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct absent manifest error. Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower, the Administrative Agent and the Lenders contained in this Section
shall survive the payment in full of the Obligations.
SECTION 2.13    Voluntary Conversion of Loans.    
The Borrower may on any Business Day, by delivering an irrevocable Notice of
Conversion/Continuation (a “Notice of Conversion/Continuation”) in the form of
Exhibit C hereto to the Administrative Agent not later than 11:00 a.m., New York
time, on the third Business Day prior to the date of the proposed Conversion,
and subject to the provisions of Sections 2.10 and 2.15, Convert all Loans of
one Type made simultaneously into Loans of the other Type; provided, that any


30
  


        

--------------------------------------------------------------------------------







Conversion of any LIBOR Rate Loans into Base Rate Loans shall be made on, and
only on, the last day of an Interest Period for such LIBOR Rate Loans.
SECTION 2.14    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.11);


(i)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Rate Loans made by such
Lender;


and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting to, continuing or maintaining any Loan, or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


31
  


        

--------------------------------------------------------------------------------







(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Section 2.11 or this
Section 2.14 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 2.15    Illegality.    
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation (in each case made after the date
hereof) (including any Change in Law) makes it unlawful, or any central bank or
other governmental authority asserts that it is unlawful, for any Lender or its
Lending Office to perform its obligations hereunder to make LIBOR Rate Loans, or
to fund or maintain LIBOR Rate Loans hereunder, (a) the obligation of the
Lenders to make, or to Convert Base Rate Loans into, LIBOR Rate Loans shall be
suspended until the Administrative Agent (based on notice from the affected
Lender) shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and (b) the Borrower shall pay (i) on the last
day of the applicable Interest Period, or (ii) if the failure to prepay
immediately would cause any Lender to be in violation of such law or regulation,
immediately, in full all LIBOR Rate Loans of all Lenders then outstanding,
together with interest accrued thereon and amounts payable pursuant to Section
2.12(e), unless, in either case, the Borrower, within five (5) Business Days of
notice from the Administrative Agent (or such shorter, maximum period of time,
specified by the Administrative Agent, as may be legally allowable), Converts
all LIBOR Rate Loans of all Lenders then outstanding into Base Rate Loans in
accordance with Section 2.13.
SECTION 2.16    Nature of Obligations of Lenders; Assumption by the
Administrative Agent.
The obligations of the Lenders under this Agreement to make the Loans are
several and are not joint or joint and several. Unless the Administrative Agent
shall have received notice from a Lender prior to the Closing Date that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of the Loans (which notice shall not release such Lender of its
obligations hereunder), the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the Closing Date in
accordance with this Agreement and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after the Closing Date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate (or, if such amount is
not made available for a period of three (3) Business Days after the borrowing
date, the Base Rate) during such period as determined by the Administrative
Agent, times (c) a fraction the


32
  


        

--------------------------------------------------------------------------------







numerator of which is the number of days that elapse from and including the
Closing Date to the date on which such amount not made available by such Lender
in accordance with the terms hereof shall have become immediately available to
the Administrative Agent and the denominator of which is 360. A certificate of
the Administrative Agent with respect to any amounts owing under this Section
2.16 shall be conclusive, absent manifest error. If such Lender’s Commitment
Percentage of the Loans is not made available to the Administrative Agent by
such Lender within three (3) Business Days of the Closing Date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to the Loan hereunder, on demand, from the Borrower. The failure of any Lender
to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
Closing Date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the Closing
Date.
SECTION 2.17    Taxes; Foreign Lenders.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or the applicable
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such


33
  


        

--------------------------------------------------------------------------------







Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Status of Recipients. Any Foreign Recipient that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, in the event
that the Borrower is a resident for tax purposes in the United States, any
Foreign Recipient shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Recipient becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Recipient is legally entitled to
do so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Recipient claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Recipient is not (I) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (III)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


34
  


        

--------------------------------------------------------------------------------







(f)    FATCA. If a payment made to a Recipient under any Loan Document would be
subject to United States Federal withholding Tax imposed by FATCA if such
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. Each Lender
agrees that if any form or certification it previously delivered pursuant to
this Section 2.17 expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certificate or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.09(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(g).
(h)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Agreement, it shall promptly after the receipt of such refund pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Agreement
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is


35
  


        

--------------------------------------------------------------------------------







finally required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.
(i)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent and the Lenders contained in this Section shall survive the
payment in full of the Obligations.
(j)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Lender or Participant that is organized under the laws of a jurisdiction outside
of the United States becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.
SECTION 2.18    Extension of Stated Termination Date.
(a)    The Borrower may, by sending written request in substantially the form of
Exhibit H (an “Extension Letter”) to the Administrative Agent (in which case the
Administrative Agent shall promptly deliver a copy to each of the Lenders), no
earlier than seventy-five (75) days and no later than twenty (20) days prior to
any 364-day anniversary of the Closing Date (each an “Anniversary Date”),
request that the Lenders extend the Stated Termination Date to the day that is
364-days after the then existing Stated Termination Date (each such request
being referred to herein as an “Extension”); provided, that such Extension shall
only take effect as to any Lender if Lenders holding at least 51% of the
aggregate Commitments as of the applicable Election Date advise the
Administrative Agent as required herein of their agreement to participate in
such Extension (the “Extension Condition”).  The Stated Termination Date may be
extended pursuant to this Section 2.18 on up to two occasions; provided that, in
no event shall the Stated Termination Date extend beyond September 7, 2019.
(b)\    Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent given no later than fifteen (15) days after the receipt
of any applicable Extension Letter by the Administrative Agent (each an
“Election Date”), advise the Administrative Agent in writing whether or not such
Lender agrees to such Extension.  The election of any Lender to agree to any
Extension shall not obligate any other Lender to so agree.  The failure of any
Lender to respond to a request for an Extension prior to the applicable Election
Date shall be deemed to be a decision by such Lender not to extend the Stated
Termination Date.
(c)    If the Extension Condition shall not have been satisfied as of the
applicable Election Date, then the Commitments shall terminate on the then
existing Stated Termination Date


36
  


        

--------------------------------------------------------------------------------







(the Stated Termination Date in effect immediately after the receipt by the
Administrative Agent of an Extension Letter but prior to the Extension so
requested in such Extension Letter taking effect shall be referred to herein as
the “Current Stated Termination Date”) and all Loans then outstanding (together
with accrued interest thereon and any other amounts owing under the Loan
Documents) shall be due and payable on the Current Stated Termination Date,
subject to any additional requested Extension permitted pursuant to this Section
2.18.
(d)    If the Extension Condition shall have been satisfied as of any
applicable Election Date, then the Borrower shall notify the Administrative
Agent within two (2) Business Days of such Election Date as to whether (i) the
Extension will take effect as of such Election Date or (ii) despite satisfaction
of the Extension Condition, such Extension will not take effect, in which case
the Commitments shall terminate on the Current Stated Termination Date and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date.  If the Borrower fails to notify the Administrative
Agent within two (2) Business Days as required by the immediately preceding
sentence, then the Borrower shall be deemed to have elected for such Extension
to take effect as of the applicable Election Date.  If an Extension takes effect
pursuant to either of the first two sentences of this Section 2.18(d), such
Extension shall be deemed to have taken effect solely as to those Lenders (each,
a “Consenting Lender”) that shall have agreed to the requested Extension on or
prior to the applicable Election Date and, as to such Consenting Lenders, the
Stated Termination Date shall be the date that is one year after the Current
Stated Termination Date, subject to any additional Extension agreed upon
pursuant to this Section 2.18.  If an Extension becomes effective as to some and
not all of the Lenders (each Lender who shall not have agreed to the Extension
as of the Election Date, a “Non-Consenting Lender”), then:
(i)    subject to clause (ii) of this Section 2.18(d), the Commitment of each
Non-Consenting Lender shall terminate on the Stated Termination Date in effect
prior to such Extension taking effect, and all Loans and other amounts payable
hereunder to such Non-Consenting Lender shall become due and payable on the
Stated Termination Date in effect prior to such Extension taking effect and,
on the Stated Termination Date in effect prior to such Extension taking
effect, the aggregate Commitments of the Lenders hereunder shall be reduced by
the aggregate Commitments of the Non-Consenting Lenders so terminated on such
Stated Termination Date;
(ii)    the Borrower may, at its own expense, on or prior to the Stated
Termination Date in effect prior to such Extension taking effect, require any
Non-Consenting Lender to transfer and assign without recourse or representation
(except as to title and the absence of Liens created by it) (in accordance with
and subject to the restrictions contained in Section 10.09) all of such
Non-Consenting Lender’s interests, rights and obligations under the Loan
Documents to one or more banks or other financial institutions (which may
include any Lender) (each, an “Additional Commitment Lender”), provided, that
(A) such Additional Commitment Lender, if not already a Lender hereunder, shall
be subject to the approval of the Administrative Agent (not to be unreasonably
withheld or delayed), (B) such assignment shall become effective no later than
the Stated Termination Date in effect prior to such Extension taking effect and
(C) the Additional Commitment Lender shall pay to such Non-Consenting Lender in
immediately available funds on the effective date of such assignment the
principal of and interest accrued to the date of payment


37
  


        

--------------------------------------------------------------------------------







on the Loans made by such Non-Consenting Lender hereunder and all other amounts
accrued for such Non-Consenting Lender's account or owed to it hereunder; and
(iii)    in all cases, each Non-Consenting Lender shall be required to maintain
its original Commitment up to the Stated Termination Date in effect prior to
such Extension taking effect.
(e)    Notwithstanding the foregoing, no extension of the Stated Termination
Date shall become effective unless, on the applicable Anniversary Date, the
conditions set forth in Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated the applicable
Anniversary Date and executed by the chief executive officer or chief financial
officer of the Borrower.
SECTION 2.19    [Reserved.]
SECTION 2.20    [Reserved.]
SECTION 2.21    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 2.14, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.09), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment provided that such Lender is not a Defaulting
Lender at the time of such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.09;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other


38
  


        

--------------------------------------------------------------------------------







amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.12(e) as if such assignment was a payment) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with Applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.22    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting


39
  


        

--------------------------------------------------------------------------------







Lender pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees.


(A) Each Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of the outstanding principal amount of the Loans funded by it.
(B)    With respect to any Facility Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall not be
required to pay the remaining amount of any such fee.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent
determines that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
.
[End of Article II]


40
  


        

--------------------------------------------------------------------------------









ARTICLE III
    
[RESERVED]
[End of Article III]


41
  


        

--------------------------------------------------------------------------------









ARTICLE IV
    
CONDITIONS PRECEDENT
SECTION 4.01    Conditions Precedent to the Execution and Delivery of this
Agreement.    
The obligation of the Lenders to execute and deliver this Agreement is subject
to the conditions precedent that the Administrative Agent (and the Lenders, if
applicable) shall have received on or before the Closing Date, the following,
each dated such date, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders:
(a)    Agreement. Receipt by the Administrative Agent of counterparts of this
Agreement, duly executed by the Borrower, the Administrative Agent and the
Lenders;
(b)    Secretary’s Certificate. Receipt by the Administrative Agent of (i) a
certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the bylaws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (D) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, and (E) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf; and (ii) a certificate of
another officer as to the incumbency and specimen signature of such secretary or
assistant secretary executing the certificate pursuant to (A) above;
(c)    Officer’s Certificate. Receipt by the Administrative Agent of a
certificate from the Borrower, executed on its behalf by the chief executive
officer, chief financial officer or treasurer of the Borrower, as applicable, in
form reasonably satisfactory to the Administrative Agent, to the effect that, as
of the Closing Date, all representations and warranties of the Borrower
contained in this Agreement and the other Loan Documents are true and correct in
all material respects (except for representations and warranties qualified by
materiality, which shall be true and correct); that the Borrower is not in
violation or aware of any event that would have a Material Adverse Effect on the
business or operation as reflected in the Disclosure Documents; that the
Borrower is not in violation of any of the covenants contained in this Agreement
and the other Loan Documents in any material respect; that, after giving effect
to the transactions contemplated by this Agreement, no Default or Event of
Default has occurred and is continuing; and that the Borrower has satisfied each
of the conditions precedent set forth in this Section 4.01;


42
  


        

--------------------------------------------------------------------------------







(d)    Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder, member, partner and
third party consents and approvals necessary or, in the reasonable opinion of
the Administrative Agent, desirable, in connection with the transactions
contemplated hereby have been received and are in full force and effect and (ii)
no condition or requirement of law exists which could reasonably be likely to
restrain, prevent or impose any material adverse condition on the transactions
contemplated hereby;
(e)    Proceedings. Receipt by the Administrative Agent of a certificate from
the Borrower certifying that no action, proceeding, investigation, regulation or
legislation has been instituted, or, to the Borrower’s knowledge, threatened or
proposed before any court, government agency or legislative body to enjoin,
restrain or prohibit, or to obtain damages in respect of, or which is related to
or arises out of this Agreement or any other Loan Documents or the consummation
of the transactions contemplated hereby or thereby or which, in the
Administrative Agent’s reasonable determination could reasonably be expected to
result in any such prohibition or a Material Adverse Effect on the Borrower,
South Jersey Gas and the Borrower’s other Subsidiaries, taken as a whole;
(f)    Financial Statements. Receipt by the Administrative Agent of the
Disclosure Documents and financial statements required pursuant to Section 6.03,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants contained in this
Agreement;
(g)    Good Standing Certificate. Receipt by the Administrative Agent of a
certificate of good standing for the Borrower, dated on or immediately prior to
the Closing Date, from the Secretary of State of the State of New Jersey;
(h)    Reimbursement of Expenses. Receipt by the Administrative Agent and the
Lenders of any expenses due hereunder (including, without limitation, legal fees
and expenses of counsel to the Administrative Agent), and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges related to the
Loan Documents, in each case which are invoiced on or prior to the Closing Date;
(i)    Note. If requested by any Lender, a Note, payable to the order of such
Lender, duly completed and executed by the Borrower;
(j)    Notice required by Section 4.02. Receipt by the Administrative Agent of
the notice required under Section 4.02.
(k)    Opinions. Opinions of Stevens and Lee, counsel to the Borrower, in
substantially the form of Exhibit D hereto, and as to such other matters as the
Administrative Agent and the Lenders may reasonably request, addressed to the
Administrative Agent and the Lenders; and
(l)    Other Documents. Receipt by the Administrative Agent of all other
opinions, certificates and instruments in connection with the transactions
contemplated by this Agreement reasonably satisfactory in form and substance to
the Required Lenders.


43
  


        

--------------------------------------------------------------------------------







(m)    Additional Information. Such additional reasonable information and
materials, including, without limitation, any information required to satisfy
know-your-customer or anti-money laundering requirements, which the
Administrative Agent and/or any Lender shall reasonably request or require.
SECTION 4.02    Additional Conditions Precedent.    
The obligation of the Lenders to (i) make Loans, including, without limitation,
the making of any Loans on the Closing Date, (ii) Convert a Base Rate Loan into
a LIBOR Rate Loan or from a LIBOR Rate Loan into another LIBOR Rate Loan, or
(iii) extend the Stated Termination Date, shall be subject to the further
conditions precedent that on the date of such Conversion, advance or Extension
of the Stated Termination Date, as the case may be:
(a)    The Administrative Agent shall have received a Notice of Borrowing,
Application or Extension Letter, as the case may be, signed by duly authorized
officer of the Borrower, dated such date, stating that:
(i)    The representations and warranties of the Borrower contained in Section
5.01 of this Agreement are true and correct in all material respects (except for
representations and warranties qualified by materiality, which shall be true and
correct) on and as of the date of the making of such Loan, Conversion, or
Extension of the Stated Termination Date, as applicable, as though made,
Converted, issued or extended, as applicable, on and as of such date, both
before and after giving effect to the issuance of such Loan, Conversion, or
Extension of the Stated Termination Date, as applicable, and to the application
of the proceeds thereof:
(ii)    Since December 31, 2015, there has been no Material Adverse Effect,
provided, however, that this clause (ii) shall only be applicable to the initial
Loans or making of a Loan Conversion or Extension of the Stated Termination
Date, occurring on a date after the Closing Date; and
(iii)    No event has occurred and is continuing, or would result from the
making of such Loan, Conversion, or Extension of the Stated Termination Date, as
applicable, or the application of the proceeds thereof, as the case may be,
which constitutes a Default or an Event of Default.
(b)    Receipt by the Administrative Agent of a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans that are
made on or after the Closing Date are to be disbursed.
Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (a)(i) through
(a)(iii) above are not true and correct, the Borrower shall be deemed to have
represented and warranted that, on the date of any Loan, Conversion or Extension
of the Stated Termination Date, as applicable, the above statements are true.


44
  


        

--------------------------------------------------------------------------------







SECTION 4.03    Reliance on Certificates.    
Each of the Lenders and the Administrative Agent shall be entitled to rely
conclusively upon the certificates delivered from time to time by officers of
the Borrower as to the names, incumbency, authority and signatures of the
respective Persons named therein until such time as the Administrative Agent may
receive a replacement certificate, in form reasonably acceptable to the
Administrative Agent, from an officer of the Borrower identified to the
Administrative Agent as having authority to deliver such certificate, setting
forth the names and true signatures of the officers and other representatives of
the Borrower thereafter authorized to act on its behalf.


[End of Article IV]


45
  


        

--------------------------------------------------------------------------------









ARTICLE V
    
REPRESENTATIONS AND WARRANTIES
SECTION 5.01    Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:
(a)    Each of the Borrower and its Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable and is duly qualified to do
business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary, except where such failure would not result in a
Material Adverse Effect. Each of the Borrower and its Subsidiaries has all
requisite corporate (or other applicable) powers and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.
(b)    The execution, delivery and performance by the Borrower and, where
applicable, each Subsidiary of this Agreement and each Loan Document to which it
is a party are within the Borrower’s or such Subsidiary’s corporate (or other
applicable) powers, have been duly authorized by all necessary corporate (or
other applicable) action, do not contravene (i) the Borrower’s or such
Subsidiary’s certificate of incorporation (or other applicable formation
document or operating agreement), (ii) any law, rule or regulation applicable to
the Borrower or such Subsidiary or (iii) any contractual or legal restriction
binding on or affecting the Borrower or such Subsidiary, and will not result in
or require the imposition of any lien or encumbrance on, or security interest
in, any property (including, without limitation, accounts or contract rights) of
the Borrower or its Subsidiaries, except as provided or permitted in this
Agreement and any other the Loan Document.
(c)    No Governmental Action is required for the execution or delivery by the
Borrower or its Subsidiaries of this Agreement, any other Loan Document to which
it is a party or for the performance by the Borrower or its Subsidiaries of its
obligations under this Agreement or any other Loan Document to which it is a
party other than those which have previously been duly obtained, are in full
force and effect, are not subject to any pending or, to the knowledge of the
Borrower, threatened appeal or other proceeding seeking reconsideration and as
to which all applicable periods of time for review, rehearing or appeal with
respect thereto have expired.
(d)    This Agreement and each Loan Document to which the Borrower or any
Subsidiary is a party is a legal, valid and binding obligation of the Borrower
or Subsidiary party thereto, enforceable against the Borrower or applicable
Subsidiary in accordance with its respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application affecting rights and remedies of
creditors generally.
(e)    Except as disclosed in the Disclosure Documents, there is no pending or,
to the Borrower’s knowledge, threatened action or proceeding (including, without
limitation, any


46
  


        

--------------------------------------------------------------------------------







proceeding relating to or arising out of Environmental Laws) affecting the
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that has a reasonable possibility of resulting in a Material Adverse
Effect.
(f)    The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as at December 31, 2015, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and each Lender, fairly present in
all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and its Consolidated Subsidiaries for the periods ended on such
dates, all in accordance with GAAP consistently applied. Since December 31,
2015, there has been no Material Adverse Effect, or material adverse change in
the facts and information regarding such entities as represented to the Closing
Date.
(g)    The making of Loans and the use of the proceeds thereof will comply with
all provisions of Applicable Law in all material respects.
(h)    Neither the Borrower nor any Subsidiary of the Borrower is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
(i)    Intentionally Omitted.
(j)    Neither the Borrower nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Loan will be used to buy or carry any margin
stock or to extend credit to others for the purpose of buying or carrying any
margin stock.
(k)    Compliance with ERISA as follows:
(i)    The Borrower and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code, except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or,
if the remedial amendment period has expired, where a determination letter
submission was timely made. No liability has been incurred by the Borrower or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;


47
  


        

--------------------------------------------------------------------------------







(ii)    Except where failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
(iii)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code; (B) incurred any liability to the PBGC which remains outstanding,
other than the payment of premiums and there are no premium payments which are
due and unpaid; or (C) failed to make a required contribution or payment to a
Multiemployer Plan;
(iv)    No Termination Event has occurred or is reasonably expected to occur;
and
(v)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or, to the knowledge of the Borrower, investigation is
existing or, to the knowledge of the Borrower, threatened concerning or
involving any (A) employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
(l)    The Borrower and its Subsidiaries have filed all Tax returns (federal,
state and local) required to be filed and paid all Taxes due, including interest
and penalties, except to the extent that the Borrower or any such Subsidiary is
diligently contesting any such Taxes in good faith and by appropriate
proceedings, and for which adequate reserves for payment thereof have been
established.
(m)    No event has occurred or is continuing which constitutes a Default or an
Event of Default, or which constitutes, or which with the passage of time or
giving of notice or both would constitute, a default or event of default by the
Borrower or Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefor, where such default could reasonably be expected to result in a
Material Adverse Effect.
(n)    As of the Closing Date, the Borrower and each of its Subsidiaries will be
Solvent.
(o)    As of the Closing Date, the capitalization of the Borrower and each
Significant Subsidiary of the Borrower consists of the Capital Stock,
authorized, issued and outstanding, of


48
  


        

--------------------------------------------------------------------------------







such classes and series, with or without par value, described on Schedule II
hereto. All such outstanding Capital Stock has been duly authorized and validly
issued and is fully paid and nonassessable. Except as set forth in the
Disclosure Documents, there are no outstanding warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of, Capital Stock of the Borrower or any Subsidiary of the Borrower or
are otherwise exercisable by any Person.
(p)    The Borrower and each Subsidiary of the Borrower has good and marketable
title to all material assets and other property purported to be owned by it,
except for any Permitted Liens.
(q)    None of the properties or assets of the Borrower is subject to any Lien,
except Permitted Liens.
(r)    All written information, reports and other papers and data produced by or
on behalf of the Borrower and furnished to the Administrative Agent and the
Lenders in connection with the matters covered by this Agreement were, at the
time the same were so furnished, complete and correct in all material respects.
No document furnished or written statement made to the Administrative Agent or
the Lenders by the Borrower in connection with the negotiation, preparation or
execution of this Agreement or any other Loan Documents contains or will contain
any untrue statement of a fact material to the creditworthiness of the Borrower
or its Subsidiaries or omits or will omit to state a fact necessary in order to
make the statements contained therein not misleading.
(s)    The performance of this Agreement and the transactions contemplated
herein will not affect the status of any Bonds as being exempt from federal
income tax under the Code.
(t)    Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other sanctions
authority with jurisdiction over the Borrower or its Subsidiaries or (iii)
located, organized or resident in a Designated Jurisdiction.
(u)    The Borrower and its Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions having jurisdiction over the Borrower or its Subsidiaries, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
(v)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, all properties
now or in the past owned, leased or operated by the Borrower and each Subsidiary
thereof now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations
which(i) constitute or constituted a violation of applicable Environmental Laws
or (ii) could give rise to liability under applicable Environmental Laws.


49
  


        

--------------------------------------------------------------------------------







(w)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, the Borrower and each Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof.
(x)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, neither the
Borrower nor any Subsidiary thereof has received any written or verbal notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened.
(z)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, Hazardous Materials have not been disposed
of, on or transported to or from the properties now or in the past owned, leased
or operated by the Borrower or any Subsidiary thereof in violation of, or in a
manner or to a location which could give rise to liability under, Environmental
Laws, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws.
(aa)    Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, no judicial
proceedings or governmental or administrative action is pending, or, to the
knowledge of the Borrower, threatened, under any Environmental Law to which the
Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(bb)    Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, there has been
no release, or to the Borrower’s knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.
(cc)    Neither the Borrower nor any Subsidiary is an EEA Financial Institution.


50
  


        

--------------------------------------------------------------------------------







[End of Article V]


51
  


        

--------------------------------------------------------------------------------









ARTICLE VI
    
COVENANTS OF THE COMPANY
SECTION 6.01    Affirmative Covenants.
Until the Obligations have been finally and indefeasibly paid and satisfied in
full and the Commitments have been terminated, the Borrower will, and will cause
each of its Subsidiaries, unless the Required Lenders shall otherwise consent in
writing, to:
(a)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its corporate or company, as
applicable, existence, material rights (statutory and otherwise) and franchises,
and take such other action as may be necessary or advisable to preserve and
maintain its right to conduct its business in the states where it shall be
conducting its business, except where failure to do so does not result in, or
could not reasonably be expected to have, a Material Adverse Effect.
(b)    Maintenance of Properties, Etc. Maintain, and cause each of its
Subsidiaries to maintain, good and marketable title to all of its properties
which are used or useful in the conduct of its business, and preserve, maintain,
develop and operate, and cause each of its Subsidiaries to preserve, maintain,
develop and operate, in substantial conformity with all laws and material
contractual obligations, all such properties in good working order and
condition, ordinary wear and tear excepted, except where such failure would not
result in a Material Adverse Effect.
(c)    Ownership. Cause the Borrower to own, at all times, 100% of the Capital
Stock having voting rights of South Jersey Gas.
(d)    Compliance with Material Contractual Obligations, Laws, Etc. Comply, and
cause each of its Subsidiaries to comply, with the requirements of all material
contractual obligations and all applicable laws, rules, regulations and orders,
the failure to comply with which could reasonably be expected to result in a
Material Adverse Effect, such compliance to include, without limitation, paying
before the same become delinquent all Taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent diligently
contested in good faith and by appropriate proceedings and for which adequate
reserves for the payment thereof have been established, and complying with the
requirements of all applicable Environmental Laws, and other health and safety
matters.
(e)    Insurance. Maintain, and cause each of its Subsidiaries to maintain,
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or similar businesses and similarly situated.
(f)    Visitation Rights; Keeping of Books. At any reasonable time and from time
to time, upon reasonable advance notice, permit the Administrative Agent or any
of the Lenders or any agents or representatives thereof, to examine and make
copies of and abstracts from the records


52
  


        

--------------------------------------------------------------------------------







and books of account of, and visit the properties of, the Borrower and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of the
Borrower and any of its Subsidiaries with any of their respective officers or
directors and with their respective independent certified public accountants and
keep proper books of record and account, in which full and correct entries shall
be made of all financial transactions and the assets and liabilities of the
Borrower in accordance with GAAP, consistent with the procedures applied in the
preparation of the financial statements referred to in Section 5.01(f) hereof.
(g)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of its Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable
arm’s‑length transaction with a Person not an Affiliate.
(h)    Use of Proceeds. Use the proceeds of the facility created by this
Agreement solely for general corporate purposes, including without limitation,
working capital needs of the Borrower or its Subsidiaries.
(i)    Loan Documents. Perform and comply in all material respects with each of
the provisions of each Loan Document to which it is a party.
(j)    Risk Management. Perform and comply in all material respects, and require
its Subsidiaries to perform and comply in all material respects, with any risk
management policies developed by the Borrower, including such policies, if
applicable, related to (i) the retail and wholesale inventory distribution and
trading procedures and (ii) dollar and volume limits.
(k)    Anti-Corruption and Sanctions Compliance. Conduct its business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption laws applicable to the
Borrower or its Subsidiaries and maintain policies and procedures designed to
promote and achieve compliance with such laws.
(l)    Further Assurances. At the expense of the Borrower, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
reasonably necessary or that the Required Lenders through the Administrative
Agent may reasonably request, to enable the Lenders and the Administrative Agent
to enforce the terms and provisions of this Agreement and the Loan Documents and
to exercise their rights and remedies hereunder. In addition, the Borrower will
use all reasonable efforts to duly obtain Governmental Actions required from
time to time on or prior to such date as the same may become legally required,
and thereafter to maintain all such Governmental Actions in full force and
effect, except where such failure would not result in a Material Adverse Effect.
(m)    Compliance with ERISA. (i) Except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (B) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (C) not participate in any prohibited
transaction that could result in any civil


53
  


        

--------------------------------------------------------------------------------







penalty under ERISA or tax under the Code and (D) operate each Employee Benefit
Plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in Section
4980B of the Code and (ii) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Employee
Benefit Plan as may be reasonably requested by the Administrative Agent.
(n)    Environmental Notices. The Borrower shall furnish to the Administrative
Agent, on behalf of the Lenders prompt written notice of all Environmental
Liabilities known to the Borrower, all pending, or to the knowledge of the
Borrower, threatened or anticipated Environmental Proceedings, Environmental
Notices, Environmental Judgments and Orders, and Environmental Releases at, on,
in, under or in any way affecting its properties or, to the extent the Borrower
has actual notice thereof, any adjacent property, and all facts, events or
conditions that could lead to any of the foregoing; provided that the Borrower
shall not be required to give such notice unless it reasonably believes that any
of the foregoing, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
(o)    Environmental Matters. Except where it could not reasonably be expected
to have a Material Adverse Effect, the Borrower will not use, produce,
manufacture, process, generate, store, dispose of, manage at, or ship or
transport to or from its properties any Hazardous Materials other than as
disclosed to the Lenders in writing at or prior to the Closing Date except for
(i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(p)    Environmental Release. Upon becoming aware of the occurrence of an
Environmental Release that could reasonably be expected to have a Material
Adverse Effect, the Borrower will promptly investigate the extent of, and comply
in all material respects with all applicable federal, state and local statutes,
rules, regulations, orders and other provisions of law relating to Hazardous
Materials, air emissions, water discharge, noise emission and liquid disposal,
and other environmental, health and safety matters, other than those the
noncompliance with which would not have a Material Adverse Effect.
SECTION 6.02    Negative Covenants.
Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments have been terminated, the Borrower will
not, and will not cause or permit any of its Subsidiaries, without the written
consent of the Required Lenders, to:
(a)    Liens, Etc. Except as permitted in Section 6.02(c), create, incur,
assume, or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume, or suffer to exist, any Lien other than Permitted Liens.
(b)Indebtedness. Create or suffer, or permit any Subsidiary to create or suffer,
to exist any Indebtedness except for Permitted Indebtedness.


54
  


        

--------------------------------------------------------------------------------







(c)    Obligation to Ratably Secure. Except as permitted by Section 6.02(a),
create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Lien other than a Permitted Lien, in each case to secure or
provide for the payment of Indebtedness, unless, on or prior to the date
thereof, the Borrower shall have (i) pursuant to documentation reasonably
satisfactory to the Administrative Agent and the Required Lenders, equally and
ratably secured the Obligations of the Borrower under this Agreement by a Lien
reasonably acceptable to the Administrative Agent and the Required Lenders, and
(ii) caused the creditor or creditors, as the case may be, in respect of such
Indebtedness to have entered into an intercreditor agreement in form, scope and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.
(d)    Mergers, Etc. Merge or consolidate with or into any Person, or permit any
of its Subsidiaries to do so, except that (i) any Subsidiary of the Borrower may
merge or consolidate with or into, any other Subsidiary of the Borrower and (ii)
any Subsidiary of the Borrower may merge or consolidate with and into the
Borrower; provided, that the Borrower is the surviving corporation; provided,
further, that in each case, immediately after giving effect to such proposed
transaction, no Event of Default or Default would exist.
(e)    Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise convey or
dispose, or permit any Subsidiary to sell, transfer, lease, assign or otherwise
convey or dispose, of assets (whether now owned or hereafter acquired), in any
single transaction or series of transactions, whether or not related having an
aggregate book value in excess of 10% of the Consolidated assets of the Borrower
and its Consolidated Subsidiaries, except for dispositions of capital assets in
the ordinary course of business as presently conducted.
(f)    Restricted Investments. Other than in the ordinary course of business (i)
make or permit to exist any loans or advances to, or any other investment in,
any Person except for investments in Permitted Investments, or (ii) acquire any
assets or property of any other Person.
(g)    New Business. Permit the Borrower or any of its Subsidiaries to enter
into any business, in any material respect, which is not similar to that
existing on the Closing Date.
(h)    Distributions. Pay any dividends on or make any other distributions in
respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock without in each instance obtaining the prior written consent of the
Required Lenders; provided, that (i) any Subsidiary of the Borrower may pay
regularly scheduled dividends or make other distributions to the Borrower; and
(ii) if no Default or Event of Default exists or would result therefrom, the
Borrower may pay distributions or dividends in either cash or Capital Stock or
may redeem or otherwise acquire Capital Stock.
(i)    Constituent Documents, Etc. Change in any material respect the nature of
its certificate of incorporation, bylaws, or other similar documents, or
accounting policies or accounting practices (except as required or permitted by
the Financial Accounting Standards Board or GAAP).
(j)    Fiscal Year. Change its fiscal year.


55
  


        

--------------------------------------------------------------------------------







(k)    Sanctions. Directly or indirectly, use the Loan or the proceeds of the
Loan, or lend, contribute or otherwise make available the Loan or the proceeds
of the Loan to any Person, to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise) of Sanctions.
(l)    Anti-Corruption Laws. Directly or indirectly, use the Loan or the
proceeds of the Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with jurisdiction over the
Borrower or its Subsidiaries.
SECTION 6.03    Reporting Requirements.
So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, provide to the Administrative Agent:
(a)    as soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending September 30, 2016, a consolidated and
consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such quarter and consolidated and consolidating statements of
income, retained earnings and cash flows of the Borrower and its Consolidated
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, all in reasonable detail and duly
certified by the chief financial officer or the treasurer of the Borrower as
fairly presenting in all material respects the financial condition of the
Borrower and its Consolidated Subsidiaries as at such date and the results of
operations of the Borrower and its Consolidated Subsidiaries for the periods
ended on such date, except for normal year-end adjustments, all in accordance
with GAAP consistently applied (for purposes hereof delivery of the Borrower’s
appropriately completed Form 10‑Q will be sufficient in lieu of delivery of such
consolidated balance sheet and consolidated statements of income, retained
earnings and cash flows), together with a Compliance Certificate, in the form of
Exhibit F, of the chief financial officer or the treasurer of the Borrower (i)
demonstrating and certifying compliance by the Borrower with the covenant set
forth in Section 6.04 and (ii) stating that no Event of Default or Default has
occurred and is continuing or, if an Event of Default or Default has occurred
and is continuing, a statement as to the nature thereof and the action which the
Borrower has taken and proposes to take with respect thereto;
(b)    as soon as available and in any event within one hundred five (105) days
after the end of each fiscal year of the Borrower, a copy of the annual report
for such year for the Borrower and its Consolidated Subsidiaries, containing
consolidated and consolidating financial statements for such year certified by,
and accompanied by an unqualified opinion of, independent public accountants
reasonably acceptable to the Administrative Agent (for purposes hereof, delivery
of the Borrower’s appropriately completed Form 10‑K will be sufficient in lieu
of delivery of such financial statements), together with a Compliance
Certificate, in the form of Exhibit F, of the chief


56
  


        

--------------------------------------------------------------------------------







financial officer or the treasurer of the Borrower (i) demonstrating and
certifying compliance by the Borrower with the covenant set forth in Section
6.04 and (ii) stating that no Event of Default or Default has occurred and is
continuing or, if an Event of Default or Default has occurred and is continuing,
a statement as to the nature thereof and the action which the Borrower has taken
and proposes to take with respect thereto;
(c)    as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Default known to the Borrower, a
statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or Default and the action which the Borrower has taken
and proposes to take with respect thereto;
(d)    upon the Borrower obtaining knowledge of the following, the Borrower will
give written notice to the Administrative Agent promptly (and in any event
within ten (10) Business Days) of any of the following: (i) any unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof); (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan; (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA; and (iv) the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;
(e)    as soon as possible and in any event within five (5) days after the
Borrower becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (i) of the type described in Section 5.01(e) or (ii)
for which the Administrative Agent or the Lenders will be entitled to indemnity
under Section 10.05;
(f)    as soon as possible and in any event within five (5) days after the
sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;
(g)    as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request;
(h)    from time to time and promptly upon each request, information with
respect to the Borrower as a Lender may reasonably request in order to comply
with the Patriot Act; and
(i)    promptly, upon knowledge of any change in the Debt Rating, a certificate
stating that the Debt Rating has changed with evidence of the new Debt Rating.


57
  


        

--------------------------------------------------------------------------------







Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by the
Borrower on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Borrower shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Lender,
the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender. Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder that have been approved by
the Borrower in writing including via electronic transmission (collectively,
“Informational Materials”) by posting the Informational Materials on SyndTrak
Online or another similar electronic means and (b) certain prospective Lenders
(“Public Lenders”) may not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to the Borrower or its Affiliates or any of their respective securities,
and who may be engaged in investment and other market-related activities with
respect to such entities’ securities. Lenders will assume that all Informational
Materials, other than publicly available Informational Materials filed pursuant
to the Exchange Act or posted on the Borrower’s website, include MNPI. The
Borrower hereby agrees that in the event any Informational Materials will not
contain MNPI, the Borrower will notify Administrative Agent in writing (except
with respect to Informational Materials filed pursuant to the Exchange Act, or
posted on the Borrower’s website, which shall be deemed public) and the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Informational Materials as not containing any MNPI (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Informational Materials constitute Information, such
Information shall be treated as set forth in Section 10.16 hereof). Before
distribution of any Informational Materials (a) to prospective Private Lenders,
the Borrower shall provide the Administrative Agent with written authorization
(including email) authorizing the dissemination of the Informational Materials
and (b) to prospective Public Lenders, the Borrower shall provide the
Administrative Agent with written authorization (including email) authorizing
the dissemination of the Informational Materials and confirming, to the
Borrower’s knowledge, the absence of MNPI therefrom.


SECTION 6.04    Financial Covenants.
So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, maintain at the end of each fiscal quarter a ratio of
Indebtedness of the Borrower and its Subsidiaries on a Consolidated basis to
Consolidated Total Capitalization of not more than 0.65 to 1.0.
[End of Article VI]


58
  


        

--------------------------------------------------------------------------------









ARTICLE VII
    
EVENTS OF DEFAULT
SECTION 7.01    Events of Default.    
Each of the following events should they occur and be continuing shall
constitute an “Event of Default”:
(a)    The Borrower shall fail to pay (i) any amount of principal when the same
becomes due and payable or (ii) any interest, fees or any other amount payable
hereunder within five (5) Business Days of when the same becomes due and
payable; or
(b)    Any representation or warranty made by or on behalf of the Borrower or
any Subsidiary in this Agreement or any Loan Document or by or on behalf of the
Borrower or any Subsidiary (or any of their officers) in connection with this
Agreement or any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or
(c)    The Borrower shall fail (i) to perform or observe any term, covenant or
agreement contained in Section 6.01(a), (c), (e), (g), (h), (i) or (j), Section
6.02(a), (b), (c), (d), (e), (f), (g), (h), (j) or (k), Section 6.03 or Section
6.04, or (ii) to perform or observe any other term, covenant or agreement
contained in this Agreement (other than obligations specifically set forth
elsewhere in this Section 7.01) on its part to be performed or observed if the
failure to perform or observe such other term, covenant or agreement, shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or
(d)    The Borrower or any Significant Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
incurred under this Agreement) thereof in the aggregate (for all such Persons)
in excess of $25,000,000, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
(e)    The Borrower or any Significant Subsidiary thereof shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors, or any proceeding shall be instituted by or against the Borrower
or a Significant Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency


59
  


        

--------------------------------------------------------------------------------







or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), such
proceeding shall remain undismissed or unstayed for a period of forty-five (45)
days, any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur or the Borrower or a Significant
Subsidiary thereof shall consent to or acquiesce in any such proceeding; or the
Borrower or a Significant Subsidiary thereof shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
(f)    Any judgments or orders for the payment of money in excess of $25,000,000
(in the aggregate) shall be rendered against the Borrower or any Significant
Subsidiary thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
any such judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(g)    The obligations of the Borrower or any Subsidiary under this Agreement,
any other Loan Document shall become unenforceable, or the Borrower or any
Subsidiary, or any court or governmental or regulatory body having jurisdiction
over the Borrower or any Subsidiary, shall so assert in writing or the Borrower
or any Subsidiary shall contest in any manner the validity or enforceability
thereof; or
(h)    The occurrence of a Termination Event; or
(i)    Any Governmental Approval related to the Borrower or any Subsidiary shall
be rescinded, revoked, otherwise terminated, or amended or modified in any
manner which is materially adverse to the interests of the Lenders and the
Administrative Agent; or
(j)    An “Event of Default” or “Default” under the SJG Credit Agreement; or
(k)    A Change in Control shall occur.
SECTION 7.02    Upon an Event of Default.    
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, (i) declare the principal of and interest on the Loans, the Notes
and the other Obligations (except for Hedging Obligations, which shall be
governed by the terms and conditions of the documents controlling such
obligations) at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement to the contrary notwithstanding and
(ii) terminate the Commitments and any right of the Borrower to request Loans
hereunder; provided, that upon the occurrence of an Event of Default specified
in Section 7.01(e), all Obligations (except for Hedging


60
  


        

--------------------------------------------------------------------------------







Obligations, which shall be governed by the terms and conditions of the
documents controlling such obligations) shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding,.
SECTION 7.03    Rights and Remedies Cumulative; Non-Waiver; Etc.
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.
[End of Article VII]


61
  


        

--------------------------------------------------------------------------------









ARTICLE VIII
    
[Reserved]
[End of Article VIII]






62
  


        

--------------------------------------------------------------------------------











ARTICLE IX
    
THE ADMINISTRATIVE AGENT
SECTION 9.01    Appointment and Authority.
Each of the Lenders hereby irrevocably designates and appoints Morgan Stanley to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions.
SECTION 9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
SECTION 9.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under


63
  


        

--------------------------------------------------------------------------------







any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 9.05    Delegation of Duties.


64
  


        

--------------------------------------------------------------------------------







The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the facilities created under this Agreement as well as activities as
Administrative Agent.
SECTION 9.06    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
SECTION 9.07    Non-Reliance on Administrative Agent and Other Lenders.


65
  


        

--------------------------------------------------------------------------------







Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 9.08    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, book runner, lead manager, arranger or lead
arranger listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
[End of Article IX]


66
  


        

--------------------------------------------------------------------------------









ARTICLE X
    
MISCELLANEOUS
SECTION 10.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, no such waiver and no
such amendment, supplement or modification shall, (a) extend the Termination
Date or the maturity of any Loan, or reduce the rate or extend the time of
payment of interest in respect thereof, or reduce any fee payable to any Lender
hereunder or extend the time for the payment thereof, in each case without the
written consent of all the Lenders, (b) amend, modify or waive any provision of
this Section 10.01 or Section 10.09(d) or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Lenders, (c) amend, modify or waive any
provision of Article IX without the written consent of the Administrative Agent,
(d) waive, modify or eliminate any of the conditions precedent specified in
Article IV, in each case without the written consent of all the Lenders, (e)
forgive principal, interest, fees or other amounts payable hereunder without the
written consent of all the Lenders or (f) amend, modify or waive any provision
relating to pro rata treatment and payments without the written consent of the
all the Lenders.
SECTION 10.02    Notices, Etc.
All notices and other communications provided for hereunder shall be in writing
(including telegraphic communication) and mailed, telecopied, delivered by
electronic mail or delivered as follows:
The Borrower:
South Jersey Industries, Inc.
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention: Ann T. Anthony, Vice President and Treasurer
Facsimile: (609) 561-8225
With a copy to:
Stevens and Lee
1818 Market Street, 29th Floor
        Philadelphia, PA 19103
Attention: Linda R. Evers, Esquire
Facsimile: (610) 988-0855




67
  


        

--------------------------------------------------------------------------------







The Administrative Agent:


Morgan Stanley Agency Servicing
1 New York Plaza
New York, NY 10004
Facsimile: 212-517-6680
Email: msagency@morganstanley.com


and if to any Lender, at its address or telecopy number or e-mail address set
forth on Schedule I hereto; or, as to each party, at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall, when mailed, be effective three (3) days after
being deposited in the mails or when sent by telecopy or electronic mail,
respectively, addressed as previously aforesaid.


SECTION 10.03    No Waiver; Remedies.
No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
SECTION 10.04    Set‑off.
(a)    If an Event of Default shall have occurred and be continuing, the
Administrative Agent, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof


68
  


        

--------------------------------------------------------------------------------







as provided herein, then the Lender receiving such greater proportion shall
(i) notify the Administrative Agent of such fact, and (ii) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


SECTION 10.05    Indemnification.
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), Arranger, each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related reasonable out-of-pocket expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (a) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (b) any Loan or the use or proposed
use of the proceeds therefrom, (c) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any Subsidiary thereof, or any Environmental Claim related in any way to the
Borrower or any Subsidiary, (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (e) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,


69
  


        

--------------------------------------------------------------------------------







arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of an Indemnitee or
(y) result from a claim brought by the Borrower or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Subsidiary
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
Nothing in this Section 10.05 is intended to limit the Borrower’s obligations
contained in Article II. Without prejudice to the survival of any other
obligation of the Borrower hereunder, the indemnities and obligations of the
Borrower contained in this Section 10.05 shall survive the payment in full of
amounts payable pursuant to Article II and the termination of the Commitments.
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof. No Indemnitee referred
to above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
SECTION 10.06    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


70
  


        

--------------------------------------------------------------------------------







(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 10.07    Costs, Expenses and Taxes.
The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement, the Loans and any other documents which may be
delivered in connection with this Agreement, including, without limitation, the
reasonable fees and out‑of‑pocket expenses of counsel for the Administrative
Agent incurred in connection with the preparation and negotiation of this
Agreement, the Loans, and any document delivered in connection therewith and all
reasonable costs and expenses incurred by the Administrative Agent (and, in the
case of clause (c) or (d) below, any Lender) (including reasonable fees and out
of pocket expenses of counsel) in connection with (a) with the use of Intralinks
Inc., SyndTrak or other similar information transmission systems in connection
with the Loan Documents, (b) the transfer, drawing upon, change in terms,
maintenance, renewal or cancellation of this Agreement and the Loans, (c) any
and all amounts which the Administrative Agent or any Lender has paid relative
to the Administrative Agent’s or such Lender’s curing of any Event of Default
resulting from the acts or omissions of the Borrower under this Agreement or any
other Loan Document, (d) the enforcement of, or protection of rights under, this
Agreement or any other Loan Document (whether through negotiations, legal
proceedings or otherwise) or (e) any waivers or consents or amendments to or in
respect of this Agreement or the Loans requested by the Borrower. In addition,
the Borrower shall pay any and all stamp and other Taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement, the Loans, or any of such other documents, and
agrees to save the Administrative Agent and the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such Taxes and fees. Without prejudice to the survival
of any other agreement of the Borrower hereunder, the agreements and obligations
of the Borrower, the Administrative Agent and the Lenders contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Commitments.
SECTION 10.08    [Reserved.]
SECTION 10.09    Benefit of Agreement.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by


71
  


        

--------------------------------------------------------------------------------







way of participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (I) an Event of Default has occurred and is
continuing at the time of such assignment or (II) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such


72
  


        

--------------------------------------------------------------------------------







assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in form and substance reasonably satisfactory to the
Administrative Agent.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.17, 2.21, 10.05 and 10.07 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain at one of its offices in New
York, New York, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (but


73
  


        

--------------------------------------------------------------------------------







only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
10.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.17 and 2.21 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.04 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.17 and 2.21 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 2.17 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17 as though
it were a Lender.


74
  


        

--------------------------------------------------------------------------------







(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 10.10    Severability.
Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
SECTION 10.11    Governing Law.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
SECTION 10.12    Headings.
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
SECTION 10.13    Submission to Jurisdiction; Waivers.
The Borrower hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, City
of New York, Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
(b    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.


75
  


        

--------------------------------------------------------------------------------







This Section 10.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.
SECTION 10.14    Acknowledgments.
The Borrower hereby acknowledges:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Lender has a fiduciary
relationship to the Borrower, and the relationship between the Administrative
Agent and any Lender, on the one hand, and the Borrower on the other hand, is
solely that of debtor and creditor; and
(c)    no joint venture exists between the Borrower and the Administrative Agent
or any Lender.
SECTION 10.15    WAIVERS OF JURY TRIAL.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. THIS
SECTION 10.15 SHALL NOT BE CONSTRUED TO CONFER A BENEFIT UPON, OR GRANT A RIGHT
OR PRIVILEGE TO, ANY PERSON OTHER THAN THE PARTIES HERETO.
SECTION 10.16    Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) and use it only for
purposes of this Agreement, the Loan Documents and the transactions contemplated
hereby and thereby, or for any other reason relating to this Agreement, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives for the purpose of evaluating, negotiating or
entering into transactions contemplated hereby (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature and limitation of the use of such Information and instructed to keep such
Information confidential and use such Information solely for the purpose
provided above), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any


76
  


        

--------------------------------------------------------------------------------







prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, or (i) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section or (B) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower and such source is not known by the Person
receiving such Information to be in violation of this Section 10.16 or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from or on behalf of the Borrower or any
Subsidiary thereof relating to the Borrower or any Subsidiary thereof or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis without
breach of this Section 10.16 prior to disclosure by the Borrower or any
Subsidiary thereof; provided that, in the case of information received from the
Borrower or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and Participants shall promptly
notify the Borrower of its receipt of any subpoena or similar process or
authority, unless prohibited therefrom by the issuing Person.
SECTION 10.17    Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
SECTION 10.18    USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower thereof that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower agrees to, promptly following a request by the Administrative Agent or
any Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under


77
  


        

--------------------------------------------------------------------------------







applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


[SIGNATURE PAGES FOLLOW]




78
  


        

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent




By:     /s/ Michael King
Name: Michael King
Title:    Vice President




Signature Page
to 364-Day Revolving Credit Agreement
(South Jersey Industries, Inc.)

--------------------------------------------------------------------------------








MORGAN STANLEY BANK, N.A.
as a Lender




By:     /s/ Michael King
Name: Michael King
Title:    Vice President








Signature Page
to 364-Day Revolving Credit Agreement
(South Jersey Industries, Inc.)

--------------------------------------------------------------------------------








SOUTH JERSEY INDUSTRIES, INC.


By: /s/ Ann T. Anthony
Name: Ann T. Anthony
Title: Vice President and Treasurer


Signature Page
to 364-Day Revolving Credit Agreement
(South Jersey Industries, Inc.)